Title: To James Madison from James Maury, 11 October 1810
From: Maury, James
To: Madison, James


Dear Sir.Liverpool 11th. October 1810
I am much obliged to you for your consignment of Tobacco ⅌ Adeline, of which I am just advised by Mr Stone, with orders for insurance. It is done at 3 Guineas ⅌ Cent, so as to cover £20 ⅌ Hhd. This market now is so much overdone with Tobacco as to contain nearly double the quantity I ever knew. It is greatly lowered in value & of dull sale. Whenever the Vessell arrive & the cargo be landed & sampled, I will have the honour to write to you farther on the subject.
The Newspapers of the day state an American Sloop of War, with General Armstrong on board, having put into Falmouth on her way home from France. I rather believe the information, although, as yet, I have no better authority for it than newspapers. With perfect respect I have the honour to be, Dear Sir, Your obliged Friend & Servant
James Maury
 